Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-17, 20, 22-32 allowed.
           The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 8-10 of the response, filed 03/24/2022, with respect to the rejection(s) of claims 10-16, 17, 20 and 22-29 under 35 USC 102(a) (1) as being anticipated by Surla (US 2015/0371869) (particularly the arguments that Surla fails to disclose or suggest 3,3,4,4,4-pentafluoro-1-butene, which is recited in the present claim 10 because Surla’s C 4H 3F 5 gas (1,1,2,2,3-pentafluorocyclobutane) and 3,3,4,4, 4-pentafluoro-1-butene are different from each other since the former is cyclic whereas the latter is linear, and also the former is a saturated compound whereas the latter is an unsaturated compound; Surla fails to disclose or suggest C 4H 3F 5 is a linear compound, which is recited in the present claim 17 since Surla’s 1,1,2,2,3-pentafluorocyclobutane gas  and C 4H 3F 5 in the form of a linear compound,
  are different because the former is cyclic whereas the latter is linear) have been fully considered and are persuasive. The rejection(s) of claims 10-16, 17, 20 and 22-29 under 35 USC 102(a) (1) as being anticipated by Surla (US 2015/0371869) have been withdrawn. The reason for allowance of independent claim 31 has been stated in the office action dated 11/24/2021
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713